Citation Nr: 0616654	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
and Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of the period of eligibility for 
Vocational Rehabilitation (VR) services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to January 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 determination by the VA 
Vocational Rehabilitation and Counseling Service (VR & C) of 
the RO.  In that decision the VR & C determined that the 
veteran was not entitled to an extension of the period of 
eligibility for VR services. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  As the action taken by the RO does not fully comply 
with the last remand instructions, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes initially that the veteran has not received 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to the claim.  The notice 
requirements of the VCAA require VA to notify the veteran of 
any evidence that is necessary to substantiate his claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. § 
5103(a) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The evidence of record shows that the veteran was provided 48 
months of Chapter 31 (VR) and Chapter 32 (Post-Vietnam Era 
Veterans' Educational Assistance) services, which ended in 
January 1992.  The veteran contends that he is entitled to an 
additional 48 months of VR services because his disability 
has increased in severity since he completed his master's 
degree.

Governing regulations provide that the basic period of 
eligibility is defined as follows.  A veteran having basic 
entitlement may be provided a program of rehabilitative 
services during the twelve-year period following discharge.  
The beginning date of the twelve-year period is the day of 
the veteran's discharge or release from his or her last 
period of active military, naval, or air service and the 
ending date is twelve years from the discharge or release 
date, unless the beginning date is deferred or the ending 
date is deferred or extended as provided in §§ 21.42, 21.44, 
and 21.45.  38 C.F.R. § 21.41 (2005); see also 38 U.S.C.A. 
§§ 3101, 3103 (West 2002).  The veteran was discharged from 
active duty in January 1986, and none of the exceptions 
provided in 38 C.F.R. §§ 21.42 or 21.45 apply.  For that 
reason his 12-year period of eligibility ended in January 
1998.  

Because the veteran received the 48 months of entitlement and 
because his basic period of eligibility expired in January 
1998, his current entitlement to VR training services is 
dependent on a finding of whether he meets the requirements 
for extension specified in 38 C.F.R. § 21.44 and § 21.78.  
That finding is a factual issue that must be addressed by the 
VR & C, after fulfilling the duty to notify and assist as 
provided in the VCAA.  Although the Board remanded this case 
in order for the RO to complete the above actions, this has 
not been done.  Hence this case must be remanded once again.  
Stegall, supra.  

The statement of the case and supplemental statements of the 
case in this appeal are inadequate, as they do not provide a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  38 C.F.R. §§ 19.29, 
19.31 (2005).  First, the RO should ensure that the veteran 
receives proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  The RO should then re-adjudicate 
the claim and issue a supplemental statement of the case with 
citation to and consideration of the applicable law and 
regulations.  38 C.F.R. § 19.31 (2005).  A reference to "see 
statement of the case" is not enough.

Finally, the Board notes that a "60-Day Response Form" was 
received from the veteran in March 2005.  He checked the box 
stating "I am submitting the enclosed argument and/or 
evidence.  I do not have anything more to submit...."  A post-
it is attached to this form, which notes that no evidence or 
argument was enclosed with the form.  The Board finds that 
the RO should contact the veteran and ascertain whether he 
did submit additional evidence with the form.  If he did, he 
should be asked to resubmit it.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter which advises him of the evidence 
that is necessary to substantiate his 
claim for an extension of the period of 
eligibility for VR services, and provide 
him with an opportunity to respond.  The 
RO should also ask the veteran whether he 
submitted additional evidence or argument 
with the VA form received in March 2005, 
and if so, to resubmit it.

2.  After ensuring that all necessary 
development has been conducted, the RO 
should then re-adjudicate the claim.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
includes a summary of and consideration 
of the applicable law and regulations.  
An appropriate opportunity to respond 
should be provided before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





